Citation Nr: 0004194	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  93-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for endometriosis, 
status post laparoscopy for removal of ovarian cyst, with 
painful surgical scar.

2.  Entitlement to service connection for residuals of 
lumbosacral strain.

3.  Entitlement to service connection for major depression to 
include as a residual of sexual assault or harassment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 1979 to 
February 1982, May 1983 to April 1986, and August 1990 to May 
1991.  She also had inactive duty training (INACDUTRA) that 
included August 20, 1988.

This appeal is from December 1992 and October 1997 rating 
decision of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The former 
decision denied service connection for laparoscopy, status 
post removal of cyst from ovary with residual pain, and for 
endometriosis.  The latter decision denied the other claims 
on appeal.

The appellant's statements in support of her claim reveal 
that the claim related to laparoscopic surgery is more 
correctly stated as above than as for a painful scar, as it 
is styled on the statement of the case.  The December 1992 
rating decision shows that the claim was denied as to the 
several elements, endometriosis, ovarian cyst, and painful 
laparoscopy scar.  The Board has restated the issue to 
reflect the actual claim and its adjudication.  The 
appellant's statements show that major depression is the 
disability also claimed as a residual of sexual trauma or 
harassment; she alleges no other disability as the residual 
condition.  The Board has consolidated the issues 
accordingly.

In November 1999, the appellant had a videoconference hearing 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c).

For reasons set forth in the remand appended to this 
decision, the Board defers review of the claim for service 
connection for major depression until the appellant has been 
informed of the need to submit evidence to make her 
application complete.


FINDINGS OF FACT

1.  The appellant has not submitted competent evidence that 
she currently has endometriosis.

2.  The appellant has not submitted competent medical 
evidence of a nexus between laparoscopy for removal of 
ovarian cyst with painful surgical scar and any disease or 
injury in active service.

3.  The appellant has not submitted competent medical 
evidence of a nexus between currently diagnosed lumbosacral 
disc disease or lumbosacral arthritis and any injury 
sustained in service or continuity of symptomatology with a 
condition noted in service.


CONCLUSION OF LAW

Claims of entitlement to service connection for 
endometriosis, status post laparoscopy for removal of ovarian 
cyst, with painful surgical scar and for residuals of a 
lumbosacral strain are not well grounded, and VA has no duty 
to assist the appellant to develop facts pertinent to either 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records for the appellant's first period of 
active service include the report of an October 1978 medical 
screening with a negative medical history and a negative 
physical examination.  Treatment records show the appellant 
was stationed in Germany during this period of active 
service.  She was treated repeatedly for abdominal cramps and 
pain and dysmenorrhea felt related to discontinuance of birth 
control pills.  She also was treated for vaginal infections.  
Pap smears in July and November 1981 returned Class II 
results, the latter noting mild dysplasia.  On her November 
1981 separation medical history, the appellant reported past 
or current tumor, cyst, growth or cancer; frequent trouble 
sleeping; and depression, worry, or nervous troubles.  The 
separation examination was negative.  In January 1982, she 
complained of menstrual irregularity and pain in both lower 
sides.  Pelvic examination produced an impression of probable 
small ovarian cysts.

A physical examination of February 1983 on entrance into her 
second period of active service was negative.  A July 1983 
medical screening for prescription of birth control was 
negative for fibroids.  On August 19, 1983, the appellant was 
seen for complaints of back pain, variously reported as of 
four days and of two months duration.  She complained of pain 
in her low back and a bump on her back.  Examination found 
positive Lloyd's signs and bladder tenderness.  The cause was 
noted as unknown.

July 1984 gynecological screening found bilateral labial 
condyloma, normal uterus without masses, and nabothian cysts 
of the cervix in the three and nine o'clock positions.  
Examination of August 1984 showed labial condyloma acuminata 
and nabothian cysts in the three and nine o'clock positions.  
A Pap smear showed minimal atypia with koilocytic changes 
consistent with condyloma acuminata.  In August 1985 there 
was a normal gynecological examination, positive for 
candidiasis.  An August 1985 Pap smear diagnosed minimal 
dysplasia and inflammation.

In the March 1986 medical history for separation, the 
appellant reported past problems with her feet, a cyst of the 
left breast, and a urinary tract infection, all resolved 
without sequelae.  Reported insomnia was felt related to 
separation from service.  The separation physical examination 
was essentially negative.

An August 1988 medical statement indicated that while on 
INACDUTRA (inactive duty training), the appellant injured her 
back in a training exercise.  The appellant reported pain in 
her mid-low back and into her left buttock.  An undated 
medical record noted the appellant's description of the 
circumstances in which she sustained her injury, which was 
consistent with her description in a line-of-duty 
determination in the August 1988 incident.  Examination found 
tenderness in the upper lumbar muscles, mainly with rotation.  
Neurological findings were intact.  X-ray studies revealed no 
fracture or dislocation.  The diagnosis was back sprain.

A March 1990 medical history for periodic retention in the 
National Guard noted past or present tumor, growth, cyst, or 
cancer, which the reviewing doctor noted was a cyst of the 
left wrist and of the left breast.  The physical examination 
on entrance was essentially negative.  It was noted that a 
January 1989 Pap smear was normal.

In September 1990, prior to deployment to Southwest Asia, the 
appellant was seen for abdominal complaints.  She gave a 
history of miscarriage in June 1990 with persistent abdominal 
pain without menses since.  The assessment was abdominal and 
pelvic pain with a normal pelvic examination, rule out 
pregnancy.

On complaint of abdominal pain in October 1990, the 
impression was probable irritable bowel syndrome.  On sick 
call in January 1991, she complained of cysts on her thighs, 
which were diagnosed as small inclusion cysts of the left 
groin and right thigh.

An April 12, 1991, Southwest Asia demobilization and 
redeployment evaluation noted the appellant's report of a 
back injury in Southwest Asia.  She reported that she 
currently or previously had tumor growth, cyst, or cancer; 
recurrent back pain; frequent trouble sleeping; depression or 
excessive worry; and a change in menstrual pattern.  She 
reported a back injury in 1989.  The doctor's elaboration 
noted breast cyst in 1981, prescription of Elavil for sleep 
disorders, "depression," (quotes in original) in Saudi 
Arabia, which was no longer taken, and chronic vaginal 
infection.  Physical examination found soft-tissue swelling 
of the mid-back.  Other examination was essentially normal, 
with psychiatric and gynecological examinations deferred.

On April 18, 1991, the appellant complained of bilateral 
lower abdominal pain and frequent urination for five days.  
The diagnosis was probable physiologic ovarian cyst.  
Complaints on April 22, 1991, of nausea, vomiting, fever, and 
chills were felt to be a reaction to antibiotics administered 
three days previously.  In addition to the antibiotics, she 
had been given decongestant and sleeping pills.

On gynecological examination in May 1991, the appellant 
complained of chronic vaginal infection since deployment.  
Examination of the cervix revealed nabothian cyst at three 
and 10 o'clock positions.  The uterus was anteverted, normal 
size, shape, and consistency, nontender, mobile, and negative 
for cervical motion tenderness.  The adnexa were negative for 
masses, but there was slight tenderness on palpation of the 
right only.  The assessment was bacterial vaginosis.

On a May 25, 1991, statement of medical examination and duty 
status, the appellant reported her medical examinations and 
treatment in Saudi Arabia, which included vaginal infection 
and a cyst on her back.

On VA examination in October 1992, the appellant reported she 
had had laparoscopic surgery in April 1992 because of a 
finding of ovarian cyst by ultrasound.  The reason for the 
surgery was complaints of recurring pelvic pain, especially 
on the left side; she understood that the cyst had been 
removed.  She reported the history of June 1990 miscarriage.  
She also reported that upon return to the United States from 
Saudi Arabia, examination at Maxwell Air Force Base had not 
identified ovarian cysts or included any evaluation of her 
pain.  On physical examination, she was in no distress.  
Pelvic examination showed good support of the perineum; the 
vagina was slightly decreased with normal rugae and good 
support; the cervix was nontender and without gross lesions; 
the uterus was midline, mobile, and felt of normal size; the 
adnexa were without discrete, palpable masses; and 
rectovaginal examination was noncontributory.  There was a 
laparoscopy scar below the umbilicus.

The examiner's impression, based on information provided by 
the appellant, was that she probably had endometriosis that 
may have accounted for her menstrual dysfunction and for her 
pelvic pain.  The examiner felt the laparoscopic surgery 
probably did an aspiration of ovarian cyst for diagnosis.  At 
present, she was without any symptoms of pain.

An August 1993 invoice for services from Catholic Social 
Services shows the appellant had counseling five time from 
April to June 1993.  No diagnosis was stated.

Treatment records from C. Miller, M.D., including diagnostic 
study and consultation reports from January 1993 to August 
1996 show the appellant's initial complaint of lower 
extremity neurological symptoms and subsequent diagnosis of 
herniated lumbar intervertebral discs.  In January 1993, the 
appellant reported receiving an injection in her left buttock 
in December 1992 that was exceedingly painful.  She 
subsequently had pain and numbness in the left leg.  August 
1993 electrodiagnostic test results were consistent with an 
axonal neuropathy of the left sciatic nerve; x-ray studies of 
the lumbar spine showed good vertebral alignment and 
intervertebral joint space.

In June 1994, Dr. Miller noted the onset of the appellant's 
low back pain a year and a half ago.  His impression was 
lumbar radiculitis, L5-S1, right side.  In June 1994, 
magnetic resonance imaging (MRI) showed herniated or bulging 
discs as L4-5 and L5-S1.  July 1994 computed tomography (CT) 
showed circumferential bulging of disc material at L4-5, more 
on the left than on the right, and disc herniation centrally 
and to the right of midline of the L5-S1 intervertebral disc.  
In September 1994, Dr. Miller commented that her condition 
was not related to the injection in December 1992.

In August 1994, the appellant reported she had injured her 
back two years ago in the National Guard; she had been out of 
work for a time, but then the pain went away.  She inquired 
whether her current condition was related.  Dr. Miller noted 
that there was no way he could know for sure, that anything 
was possible, but he could not directly relate her current 
condition to the back injury in the National Guard.

A National Guard medical record of November 1994 recorded the 
appellant's complaint of numbness in her right leg with a 
history of ruptured disc.  Regarding her current complaint, 
she denied trauma in the past and reported she had been 
jolted while riding the bus the day before.  The impression 
was history of L4-5 disc disease.

In a September 1995 report to Dr. Ashurst, Dr. Miller 
reported that the appellant's complaints of abdominal pain 
were not a neurological problem.  He noted her history of 
endometriosis.

In June 1997, the appellant had VA gynecological, 
neurological, and spine examinations.  Gynecologically, 
history was noted of a miscarriage in June 1990, an ovarian 
cyst in May 1991, and endometriosis diagnosed between 1991 
and 1992.  The appellant had a regular, 28 day, menstrual 
cycle.  She had no current complaints.  The abdomen was soft 
and nontender, and there were no palpable masses or 
organomegaly.  Pelvic examination was normal.  Ultrasound of 
the pelvis revealed uterine fibroids and a uterine mass felt 
to be a pedunculated fibroid.  The diagnosis was as stated in 
the ultrasound finding, rule out ovarian mass.

Neurologically, the appellant had no current complaints.  She 
did not present for scheduled electrodiagnostic studies.  The 
diagnosis was normal examination.

On examination of the spine, the appellant reported a back 
injury in 1988 during drill.  Her current complaint was of 
sharp pain in the hips, which frequently hurt while climbing 
stairs.  Physical examination was normal.  X-ray studies 
showed narrowed intervertebral space at L4-5 and at L5-S1 and 
spondylotic changes.  The diagnosis was arthritis of the 
lumbosacral spine.

On VA psychiatric examination in August 1997, the appellant 
reported private psychiatric treatment for depression in 
1991, during which time she was on medication.  She reported 
having a miscarriage before going to Desert Storm.  The 
examiner inquired whether anything had happened to her in 
service that caused her trouble now.  The appellant replied, 
"not really," and related an incident in which a lesbian 
soldier got into her cot with her, which had been stressful, 
but she felt that she was over it.  She reported her mood to 
be "ok" currently, but her regular night's sleep was not 
restorative.  She reported feeling guilty about her 
miscarriage and became tearful.  She reported behaviors 
assessed by the examiner as obsessive/compulsive.  She spoke 
in a monotone.  Mental status examination revealed mild 
depressive disorder and features of obsessive/compulsive 
disorder.  The diagnosis was major depression, mild, with 
obsessive/compulsive disorder features, mild.

In an October 1997 statement, a counselor from Catholic 
Social Services (CSS) reported she counseled the appellant 
from April to November 1993.  The appellant came to CSS in 
April 1993 with severe depression since her deployment from 
Desert Storm.  The counselor stated that the appellant's 
miscarriage before Desert Storm was a contributing factor to 
her depression.

On VA psychiatric examination in November 1997, the examiner 
reiterated essentially the same history and findings as were 
noted in August 1997.  The appellant reported that a doctor 
had started her on medication since her August 1997 VA 
examination.  The appellant reiterated that she was mostly 
over the incident of sexual assault in the service, but she 
admitted that she still had some problems with it.  The 
examiner repeated the diagnosis of mild major depression and 
mild obsessive/compulsive features.  The examiner opined that 
the appellant's history of short-term memory problems, sleep 
disturbance, and sexual trauma in service could be playing a 
role in her major depressive disorder.

In a November 1999 videoconference hearing before the 
undersigned, the appellant testified that she had a Pap smear 
upon her return to the United States from Desert Storm, the 
result of which she was not told.  She stated she learned 
that it showed an ovarian cyst when she reviewed her records 
at VA, shortly after which time she had her civilian doctor 
remove it.  She stated she did not currently have any post-
operative pain or pain in the surgical scar.  She described 
the incident in which she hurt her back while on National 
Guard training, for which she received anti-inflammatory 
medication, but no x-rays were performed.  She reported back 
pain occasionally thereafter and occasional leg pain, which a 
neurologist had found was related to her back.  She said she 
had sick call because of her back while in the Persian Gulf; 
she did not know if that pain constituted an injury.  She 
reported seeing a private neurologist starting about 1993 or 
1994.  She said the doctor did not say whether her current 
back condition was related an incident while on active duty.  
He just asked about past injuries, and she told him.

Regarding depression, she reported it was diagnosed while she 
was in the Persian Gulf and that she had been treated with 
Elavil because of her miscarriage and being in the Gulf.  She 
said that upon her return, she went to the Red Cross and to 
Catholic Social Services, but that she had not been to a 
psychiatrist since early in the current or late last year, 
with her last use of medication about the same time.  She 
stated no doctor has said whether her depression was related 
to service.  She described the incident with the lesbian 
while on National Guard duty.  She said she reported it to 
her sergeant and no action was taken.  She said she did not 
discuss it with anyone thereafter, except maybe a family 
member.  She said the incident bothered her a lot at the 
time, and when she had occasion to serve with the perpetrator 
thereafter, but that she thought of it only occasionally now, 
because the matter was not resolved to her satisfaction at 
the time.  She reported that after her sessions at Catholic 
Social Services, she had been seen frequently at Montgomery 
VA medical center (VAMC) for a time.


II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record that could well ground a claim 
addressed in this decision.  Specifically, although the 
appellant has not submitted records from Dr. Ashurst 
regarding her laparoscopic surgery, the basis of the Board's 
decision could not be altered by confirmation of the 
diagnosis for which she had the surgery or of the onset of 
that diagnosis in service, as is shown below.  Consequently, 
application for disability compensation is complete, and VA 
has no duty to inform the appellant of the necessity to 
submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  A claim may 
also be well grounded, after meeting the first requirement, 
on evidence that a condition was noted in service, evidence 
of continuity since service of symptomatology of that 
condition, and medical evidence of a nexus between the 
current disability and the continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).

A.  Endometriosis with Ovarian Cyst, Status Post Laparoscopy 
with Painful Surgical Scar

The appellant has not presented competent medical evidence 
showing a current diagnosis of endometriosis, ovarian cyst, 
or painful surgical scar from the laparoscopy performed 
subsequent to service.  As noted above, it is the resulting 
disability, not the injury sustained or the disease 
contracted, that is the prime requisite of VA disability 
compensation.  See, 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  On examination in October 1992, 
a laparoscopy scar was noted.  However, it was not painful at 
that time, and the appellant does not complain that it is 
painful now.  In the absence of a current diagnosis of the 
conditions for which she claims entitlement to service 
connection, her claim cannot be well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The June 1997 VA diagnosis of uterine fibroid or suspected 
right ovarian fibroid is not shown by any competent medical 
evidence to be the same disease as that for which the 
appellant seeks service connection, nor does such evidence 
show the uterine fibroids to have resulted from any disease 
or injury incurred in service.  Consequently, the June 1997 
VA diagnosis cannot satisfy the requirement that a well-
grounded claim include presentation of evidence of a current 
diagnosis of the disability claimed.  Epps, 126 F.3d at 1468.

The appellant asserts that her laparoscopy after service was 
to remove an ovarian cyst that had been identified on a May 
1991 gynecological consultation while on active duty.  Not 
only is the appellant unqualified to diagnose a nexus between 
any condition noted in service and a subsequently-diagnosed 
condition, but a close reading of the May 1991 consultation 
report reveals that there was no ovarian cyst suspected or 
diagnosed on that examination.  The cysts to which the 
appellant referred, those noted at 3 and 10 o'clock, were 
nabothian cysts of the cervix.  Her adnexa were negative for 
masses.  Adnexa of the uterus are the ovaries, uterine tubes, 
and ligaments of the uterus.  See Dorland's Illustrated 
Medical Dictionary 31 (27th ed. 1988).  Accordingly, no 
ovarian cyst was identified on that examination.

Even assuming that the laparoscopy performed post-service was 
for removal of ovarian cysts, without a nexus of the 
underlying condition to service, there is no basis for 
connecting the resulting scar to service.

The appellant has not presented a well-grounded claim for 
service connection for endometriosis with ovarian cyst, 
status post laparoscopy with painful surgical scar.  Absent a 
well-grounded claim, VA has no duty to assist the appellant 
to develop facts pertinent to a claim, Morton v. West, 12 
Vet. App. 477 (1999), and the Board does not have 
jurisdiction to adjudicate the claim on the merits.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).

B.  Residuals of Lumbosacral Strain

The appellant has submitted competent medical evidence of 
current diagnoses of herniated lumbosacral disc or discs, 
intervertebral disc disease, and lumbosacral arthritis.  The 
essence of the appellant's claim is that her current 
lumbosacral conditions are disabilities resulting from injury 
sustained in service.  She has satisfied the initial 
requirement to well ground her claim.  Epps, 126 F.3d at 
1468.

The appellant has submitted evidence that she incurred a 
lumbar strain in service in August 1988.  Her report that she 
was treated for back complaints while in the Persian Gulf is 
evidence of a condition noted during service.  See 38 C.F.R. 
§ 3.303(b) (1999).  She has reported continuity of 
symptomatology.  Id.  Thus, she has satisfied the second 
element of a well, grounded claim, both directly, Epps, 126 
F.3d at 1468, and with the application of section 3.303(b).  
Savage, 10 Vet. App. 488.

The appellant has not submitted evidence of a nexus between 
any current diagnosis and any incident in service or any 
symptomatology that has continuity with a condition noted 
during service.  Id.  The only evidence of record bearing 
directly on the question of a nexus is Dr. Miller's August 
1994 statement that he could not state whether there was a 
nexus.  His opinion that "anything" was possible does not 
rise to the level of affirmative evidence of the nexus 
necessary to well ground the claim.

The appellant has not presented a well-grounded claim for 
service connection for residuals of a lumbosacral strain.  
Absent a well-grounded claim, VA has no duty to assist the 
appellant to develop facts pertinent to a claim, Morton v. 
West, 12 Vet. App. 477 (1999), and the Board does not have 
jurisdiction to adjudicate the claim on the merits.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).


ORDER

Whereas well-grounded claims have not been submitted for 
endometriosis, status post laparoscopy for removal of ovarian 
cyst, with painful surgical scar, or for residuals of 
lumbosacral strain, those claims are denied.


REMAND

The evidence thus far of record in the appellant's claim for 
service connection for major depression implicates two 
theories of entitlement to service connection.  One is 
incurrence in service as regards the reported sexual assault.  
The other is aggravation in service, suggested by the 
reported treatment during the Persian Gulf War in part 
because of the emotional effect of a miscarriage shortly 
before activation and deployment for Desert Storm.

The appellant's application for benefits with respect to this 
claim is not complete.  It appears that there may be evidence 
not of record that might serve to well ground this claim.  
The appellant has reported psychiatric treatment by Dr. Ward 
in 1991, the year of her last separation from active duty, 
and at VAMC Montgomery.  The appellant must be told of the 
importance of her private treatment records to this claim and 
be offered an opportunity to present them.  Her VA treatment 
records should be associated with the claims file.  The 1993 
treatment records from Catholic Social Services have not been 
presented.

Such service medical records from the August 1990 to May 1991 
period of service as are of record have apparently been 
received from the appellant.  The last request to the service 
department of record was returned by NPRC with a notation 
indicated the request was forwarded to ARPERCEN.  No response 
from ARPERCEN is of record.  Service medical record of 
psychiatric treatment in Southwest Asia should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request service medical records from 
ARPERCEN for the period August 1990 to 
May 1991.  Associate any information 
obtained with the claims folder.

2.  Notify the appellant that her private 
treatment records from Dr. Ward for 1991 
and from Catholic Social Services from 
1993 are important to her claim and give 
her an appropriate period of time to 
present them.  If she receives private 
treatment for depression from any other 
facility or provider, ask her to present 
those records as well.  Tell her that the 
actual treatment notes, rather than 
summaries, are important.  Associate any 
information obtained with the claims 
folder.

3.  Obtain outpatient psychiatric 
treatment records from Montgomery VAMC 
from 1991 to the present and associate 
them with the claims folder.

4.  Readjudicate the claim for service 
connection for major depression, 
including as a residual of sexual 
assault, including consideration of 
aggravation during the August 1990 to May 
1991 period of active service.  If the 
claim may not be allowed, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

